Citation Nr: 0518960	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for polyps, to include 
as secondary to a service-connected disease.

2.  Entitlement to service connection for diverticulitis, to 
include as secondary to a service-connected disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2003, a statement of the case was issued in 
January 2004, and a substantive appeal was received in March 
2004.  The veteran testified at a Board Videoconference 
hearing in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further development is necessary.

At the February 2005 Board hearing, the veteran requested a 
copy of his service medical records and indicated that he was 
going to obtain a medical opinion from a private physician 
regarding etiology of the claimed disorders.  The RO issued 
the veteran copies of his service medical records in June 
2005; however, no additional evidence, to include a nexus 
opinion, has been submitted by the veteran to date.  The RO 
should contact the veteran to request any additional evidence 
as it relates to the issues of service connection for polyps 
and diverticulitis, to include as secondary to a service-
connected disease.

Also, at the February 2005 hearing, the veteran set forth two 
theories of entitlement to service connection for polyps and 
diverticulitis.  

Service medical records reflect that in June 1973, the 
veteran complained of a burning sensation in his stomach for 
24 hours, and nausea, vomiting, and diarrhea.  The impression 
was heartburn and an upper respiratory infection.  In August 
1973, the veteran complained of diarrhea and abdominal pain.  
The impression was mild "GUitis".  The veteran claims, in 
essence, that his diverticulitis and polyps were caused by or 
are causally linked to recurrent diarrhea during service or 
the diarrhea associated with his service-connected 
gastroenteritis.  

The veteran also asserts that service connection is warranted 
for his diverticulitis and polyps as secondary to treatment 
for his service-connected hiatal hernia with  esophageal 
reflux and a history of gastroenteritis.  

Although a VA opinion was proffered in March 2003, the VA 
examiner did not fully address the questions of whether  the 
disabilities at issue were caused by or are causally linked 
to recurrent diarrhea during service or the diarrhea 
associated with the veteran's already service-connected 
gastroenteritis, nor did the clinician render an opinion as 
to whether medications taken for the veteran's service-
connected disabilities aggravated his polyps and/or 
diverticulitis.  As to this question of aggravation, it is 
pertinent to note that service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  (Emphasis 
added.)  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

The Board is cognizant of the March 2003 VA clinician's 
observation that the veteran did not have any current polyps 
shown by colonoscopy in September 1999.  However, since it is 
apparent from the record that the veteran has a history of 
recurrent colonic polyps, and he subsequently testified, in 
effect, that he has since had such a recurrence, the above 
opinion with respect to the veteran's polyps is indicated.

In view of the foregoing, the Board finds that this case must 
be referred to the VA physician who performed the March 2003 
examination to obtain an opinion as to whether the veteran's 
diverticulitis and/or polyps are causally linked to recurrent 
episodes of diarrhea during service; were caused or 
aggravated by the diarrhea associated with his already 
service-connected gastroenteritis; or were aggravated by 
treatment for his service-connected hiatal hernia with 
esophageal reflux and a history of gastroenteritis.  Id.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, 
and specifically request any treatment 
records and/or medical evaluations 
related to his claimed polyps and 
diverticulitis.  

2.  The claims file should b referred 
to the VA physician who examined the 
veteran in March 2003 for the purpose 
of obtaining an addendum to that 
examination report.  Following a review 
of the relevant medical evidence in the 
claims file, the clinician is asked to 
opine whether it is at least as likely 
as not (a) the veteran's diverticulitis 
and/or polyps are causally linked to 
recurrent episodes of diarrhea during 
service; (b) were caused or aggravated 
by the diarrhea associated with his 
already service-connected 
gastroenteritis; or (c) were aggravated 
by treatment for his service-connected 
hiatal hernia with esophageal reflux 
and a history of gastroenteritis.  The 
clinician is requested to provide a 
rationale for any opinion expressed.  
If any opinion cannot be provided 
without resort to speculation, the 
examiner should so indicate.

If the VA clinician who performed the 
March 2003 examination of the veteran 
is not available, the claims file 
should be referred to the VA physician 
who proffered the January 2005 medical 
opinion, and that physician should be 
asked to address the questions in the 
preceding paragraph.  If this physician 
is also not available, the veteran 
should be scheduled for a VA 
gastrointestinal examination for the 
purpose of addressing the questions at 
hand.      

3.  Thereafter, following any 
additional development that is 
indicated, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for polyps and 
diverticulitis, to include whether 
either disorder is linked to service or 
was caused or aggravated by a service-
connected disease, to include treatment 
for same.  If the determination of 
either claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




